Citation Nr: 1759862	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  14-19 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran, in Phoenix, Arizona, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service included deployments to Iraq and Kuwait, where, the Veteran reports, he came under missile attacks and mortar fire, causing him to fear for his life.  

In October 2011, a VA examiner opined that the Veteran's fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD, but that the Veteran's symptoms do not satisfy the remaining criteria for PTSD under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Effective August 4, 2014, VA amended the Rating Schedule so as to replace outdated references to the DSM-IV with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, and not to claims certified to, or pending before, the Board.  Because the Veteran's claim was pending before the AOJ on August 4, 2014 (certified to the Board in January 2016), the DSM-5 criteria apply to the determination of whether the Veteran has a diagnosis of PTSD or other acquired psychiatric disorder.  

In February 2017, VA received a letter from T.C., a readjustment counseling therapist, who opined that the Veteran's symptoms are consistent with those of PTSD, citing to his "near death experiences" in service as the stressor.  T.C. provided mental health treatment on an ongoing basis since conducting an intake assessment in January 2013.  VA also received a private disabilities benefits questionnaire (DBQ) completed by M.M., PhD(c), a behavioral health technician, who opined that the Veteran satisfies the criteria for a diagnosis of PTSD under the DSM-5, and that PTSD is due to his fear of hostile military or terrorist activity.  

For service connection to be awarded for PTSD based on the fear of hostile military or terrorist activity, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f?)(3) (2017).  As neither T.C. nor M.M. are VA or VA-contracted psychologists or psychiatrists, their opinions are inadequate to grant service connection for PTSD based on the fear of hostile military or terrorist activity.  Moreover, it is unclear that the diagnosis provided by T.C. is based on the diagnostic criteria set forth in either the DSM-IV or DSM-5.  

Accordingly, the Veteran should be afforded a new VA examination to determine whether his symptoms satisfy the criteria for PTSD or other psychiatric disorder under the DSM-5, to include based on the fear of hostile military or terrorist activity.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran with a VA psychologist or psychiatrist to determine the etiology of any diagnosed acquired psychiatric disorders.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Identify all acquired psychiatric disorders that are currently present (or present during the period of August 15, 2011, to present).  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met under the 
DSM-5.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  If PTSD is diagnosed, is at least as likely as not (50 percent or greater probability) that PTSD manifested during or is otherwise related to the Veteran's period of active service, to include due to a fear of hostile military or terrorist activity?  The examiner should presume that the Veteran feared for his life due to missile attacks, constant mortar fire, and the threat of biochemical warfare during service.  Additionally, the Board notes that a May 2004 post-deployment health assessment reflects the Veteran's report of witnessing a fellow solider wounded, killed, or dead.  

c.  For any diagnosed psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


